Citation Nr: 0713463	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  98-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension and if so whether service connection for 
hypertension is warranted, to include as due to exposure to 
herbicides. 

2.  Entitlement to service connection for asbestosis.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to May 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2000, the Board found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for hypertension, and denied service 
connection for asbestosis.  The Board remanded the issue of 
entitlement to service connection for an acquired psychiatric 
disorder to the RO for additional development.  That issue 
will be addressed in a separate decision.  

The veteran appealed the Board's August 2000 denials to the 
United States Court of Appeals for Veterans Claims (Court), 
and in December 2001, the Court issued an Order vacating the 
Board's denials and remanded the matter to the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  The Board remanded the claims on appeal for further 
development by the RO in June 2003.  

While the case was in remand status, the RO added the claim 
of entitlement to service connection for hypertension as due 
to Agent Orange to the June 2005 supplemental statement of 
the case.  This will be considered as part of the claim for 
service connection for hypertension.  


FINDINGS OF FACT

1.  A March 1991 Board decision denied service connection for 
hypertension.   


2.  Evidence received since the March 1991 Board decision in 
conjunction with the record as a whole, bears directly and 
substantially upon the specific matter considered, is not 
cumulative of the evidence previously considered, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
hypertension.   

3.  The veteran did not have active service in Vietnam during 
the Vietnam era.

4.  The veteran had a hypertensive reading during service 
during treatment for a hypotensive reaction to penicillin.  

5.  No medical or other competent evidence has been submitted 
indicating that currently diagnosed hypertension was incurred 
in service, including as a result of in-service exposure to 
Agent Orange or other herbicides.  

6.  Asbestosis is not shown in service or within one year of 
service, and claimed asbestosis is not related to service. 


CONCLUSIONS OF LAW

1.  The March 1991 Board decision, which denied service 
connection for hypertension, is final; new and material 
evidence to reopen the claim has been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.104(a) (2005); §  
3.156 (as in effect prior to August 29, 2001).  

2.  Hypertension was not incurred or aggravated in service, 
may not be presumed to have been so incurred, and was not 
proximately due to or the result of exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).  

3.  Asbestosis was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

RO decisions that are not appealed and Board determinations 
are final.  See 38 U.S.C.A. §§  7104, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  The Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  In the absence of clear and 
unmistakable error, finally denied claims may not be 
reconsidered except on receipt of new and material evidence.  
VA must reopen a previously, finally disallowed claim when 
"new and material evidence is presented or secured with 
respect to a claim."  38 U.S.C.A. §  5108 (West 2002).  The 
claim to reopen was filed prior to August 29, 2001; the 
following definition applies:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).

In a decision dated in March 1991, the Board denied the 
appellant's original claim for service connection for 
hypertension.  That decision is final.  38 C.F.R. 
§ 20.1100(a) (2006).  In March 1991, the Board denied the 
claim for service connection for hypertension on the basis 
that the evidence failed to show that such disability was 
incurred or aggravated during service and/or manifest to a 
degree of 10 percent or more within one year from separation 
from service.  At the time of the Board's March 1991 
decision, the appellant argued that he had manifested 
elevated blood pressure readings on several occasions in 
service.  He further argued his high blood pressure began in 
service and/or was caused by penicillin shot from a "bad 
batch."  Evidence considered by the Board in March 1991 
consisted of the service records which showed one occasion, 
in February 1963 when the veteran had a hypersensitive 
reaction to penicillin, manifested by urticaria and 
hypotension.  It was noted that he went into shock and his 
blood pressure was recorded as "80/??".  With treatment for 
the shock, his blood pressure went up as high as 220/150.  
Five minutes later, it was recorded as 120/100.  There were 
no other instances of elevated blood pressure readings during 
service, and his separation examination contains a blood 
pressure reading of 120/78.  The Board also considered the 
veteran's post- service medical records which failed to show 
diagnosis or clinical evidence of hypertension within one 
year from his separation from service. His private clinical 
records first revealed a diagnosis of essential hypertension 
in 1989.

Evidence submitted since the March 1991 Board decision 
includes hearing testimony in which the veteran stated that 
he was first treated for hypertension in the 1960's, private 
records of treatment beginning in the 1990's, VA records 
showing treatment in the 1990's, lay statements, literature 
and articles from the Internet regarding hypertension, and 
service personnel records.   

The recently submitted testimony, private and VA clinical 
records, medical articles and service personnel records are 
new in that they were not previously of record.  However, 
such records are not material because they have no probative 
value as to whether the veteran's hypertension was incurred 
or aggravated during service or manifest to a degree of 10 
percent or more within one year from separation from service.  
The clinical records show current treatment for hypertension 
and/or recorded history of relatively recent hypertensive 
treatment.  The literature and Internet articles are either 
not relevant to the hypertension claim or offer general 
information regarding hypertension, and are not pertinent to 
the particular facts of this case.  Sacks v. West, 11 Vet. 
App. 314 (1998) (generic medical evidence that does not 
specifically opine to the particular facts of a case, without 
additional medical opinion, is insufficient to well ground a 
claim).  However, the veteran has also submitted a March 2003 
statement from a person who reported that she worked in a 
private examiner's office as a nurses aide trainee from 1968 
to 1970 and that she was told that the veteran was treated by 
that examiner in 1965 for hypertension.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  This evidence was not previously 
of record and is new.  It also is material to the claim since 
it tends to place treatment for hypertension within the 
presumptive period after service.  Therefore, the claim is 
reopened. 

Service connection for Hypertension, to include as due to 
Exposure to Herbicides

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and some disorders, including hypertension, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. Since the veteran attempted to reopen the 
claim in 1997, there has been a change in this statute. 
Formerly, Section 1116(a)(3), title 38, United States Code, 
provided:

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  In other words, 
under the former statute, both the required service and the 
development of a disease associated with herbicide exposure 
were required for the presumption of exposure to herbicides 
to attach; under the current statute, only the requisite 
service is necessary for the presumption of herbicide 
exposure to attach.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the listed disorders.  These 
diseases must become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
See also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

The record shows that the veteran was treated in service in 
February 1963 for an allergic reaction to penicillin.  During 
this episode, a blood pressure reading of 220/150 was 
recorded.  Thereafter there is no showing of elevated blood 
pressure readings in service.  At discharge his reading was 
120/78 in February 1964.  The record contains notations of 
elevated readings beginning in 1989, when private records 
show that in February 1989 the examiner noted that the 
veteran's blood pressure was still elevated and the reading 
was 150/100.  This is many years after service and the after 
service readings have not been related by competent medical 
evidence to the veteran's military service. 

While medical evidence of record shows that the veteran has a 
current disability of hypertension, competent medical 
evidence of record does not show that he had chronic 
hypertension during active service.  Rather he had an 
isolated reading during treatment for hypotension due to an 
allergic reaction.  Nor is there competent medical evidence 
to establish that the veteran now had hypertension related to 
disease, injury, or events during his active service or that 
he has hypertension that was manifested to a degree of 10 
percent disabling within one year after his separation from 
active service.  While an individual has indicated in a March 
2003 correspondence that she worked as a nurses aide trainee 
at a private doctor's office beginning in 1968, and was told 
that the veteran had been treated there for hypertension in 
1965, she admittedly was not employed there until 3 years 
after 1965, and there is no clinical documentation that the 
veteran was treated for hypertension in 1965.  As the Board 
finds that the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

The Board has also considered the veteran's contentions that 
his hypertension was caused by exposure to herbicides while 
he was in Vietnam.  His service personnel records do not 
substantiate that he had service in Vietnam.  He argues that 
he was exposed to herbicides in Vietnam during his service in 
the Merchant Marines.  The Board notes that for service in 
the Merchant Marines during this period is not considered 
active duty under the statutes and regulations governing 
awards of service connection.  See 38 C.F.R. § 3.7 (2006).  
Accordingly, the Board finds that that service does not 
entitle him to presumptive service connection for 
hypertension.  

Hypertension is not one of the enumerated diseases associated 
with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2006).  
Moreover, the veteran has submitted no evidence of actual 
exposure to herbicides in service in order to substantiate a 
claim for service connection due to herbicide exposure on a 
direct, rather than a presumptive, basis.  See Combee v. 
Brown, 34 F.3d 1039 (1994).

The Board has also considered the veteran's own assertions.  
As to his contention that he has hypertension due to an 
incident which he contends occurred in Germany when he was 
accused of rape, (see VA Form 9 dated in January 2000), there 
is no competent evidence in the record to support this 
assertion.  The service personnel records do not reflect that 
the veteran was accused of rape and detained by the military 
police as he has described and no medical evidence has 
related his hypertension to this unsubstantiated incident.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Asbestosis 

The appellant contends that his asbestosis was caused by his 
in service exposure to asbestos.  According to his testimony 
and statements of record, to include a deposition in a class-
action lawsuit against various asbestos manufacturers, he 
argues that he was exposed to asbestos in service while 
working with turbine generators, clutch lines and brake pads.  
He states that he also performed painting and electrical work 
in areas contaminated with asbestos.  He further argued that 
he slept in very old barracks, contaminated with asbestos.  
He admits a history of post-service occupation exposure to 
asbestos beginning with serving aboard ships with the 
Merchant Marines in 1966.  He finally indicated that he had 
received a monetary settlement from asbestos manufacturers 
due to his occupational exposure.  

The veteran's service medical records are negative for 
evidence of exposure to asbestos as well as complaint, 
treatment, manifestation, or diagnosis of asbestosis.  His 
separation examination, dated in May 1964, revealed a 
"normal" chest x- ray examination as well as a "normal" 
clinical evaluation of the lungs and chest.  His post-service 
clinical records first reflect treatment for pulmonary 
tuberculosis in May 1977, at which time a chest X- ray 
examination was significant for fibrocystic scarring in the 
right upper lobe apex.  In July 1988, he was seen by his 
private physician due to complaint of chronic weakness, mild 
dyspnea and shortness of breath.  At that time, he reported a 
"7" year history of post- service occupational exposure to 
asbestos.  His pulmonary function testing (PFT) showed a mild 
restrictive pulmonary impairment and a chest x- ray 
examination revealed minimal increased interstitial markings 
without any acute changes.  He was given an assessment of "no 
evidence of asbestosis at this time."  

The evidence first shows an impression of pulmonary 
asbestosis by a private examiner in 1992.  At this time, the 
appellant complained of progressive dyspnea over the last few 
years.  He also reported a history of asbestos exposure while 
working as a brush painter at Alabama Dry Dock from 1968 to 
1973.  He did not report a history of in-service asbestos 
exposure.  His chest X- ray examination was significant for 
moderate to severe bilateral lateral thoracic wall pleural 
thickening with plague formation, and small irregular 
opacities in the inferior half of each lung.  The diagnosis 
of asbestosis was confirmed by the Diagnostic Clinic of San 
Antonio in October 1995.  At this time, the appellant 
reported a history of asbestos exposure while first working 
with the Merchant Marines and continuing with his employment 
at Stalford Chemical Plant, Alabama Dry Dock and CSX 
Railroad.  He did not report a history of in- service 
asbestos exposure.  

On VA examination in December 1998, the finding was, history 
of exposure to asbestos exposure.  The examiner also found 
that PFT were normal and a CT scan done in January 1999 was 
normal.  

In a January 2003 affidavit, a private examiner stated that 
he has diagnosed the veteran with asbestosis and that he 
could state with reasonable probability that the inhalation 
of asbestos dust emitted from clutch linings and brakes that 
the veteran worked with and around while serving in the Army 
was a contributing, proximate and producing cause of 
asbestosis.  

In May 2003, a VA clinician noted that he was asked to 
comment on whether the veteran had asbestosis or any 
asbestos-related pulmonary disease.  He was also instructed 
that if such disease were found, to discuss any relationship 
with service.  The physician indicated the criteria necessary 
to diagnose asbestosis or an asbestos related disease, 
including radiographic evidence.  He reviewed chest X-rays 
which were noted to be normal with no evidence of pleural 
calcifications.  The examiner noted that he did not see any 
abnormal nodularity or increase in interstitial markings.  
Pulmonary function tests performed in April 2003 were 
reviewed and noted to show forced vital capacity 92% of 
predicted, FEV1 106% of predicted and forced expiratory flow 
of mid lung volume 107% of predicted.  It was stated that 
this was entirely within normal limits.  It was stated by the 
clinician that he had reviewed the medical records as well 
and that he understood that previously an opinion was give 
that there were some findings radiographically of an increase 
in interstitial lung markings and some restrictive findings 
on pulmonary function testing.  It was noted that the 
previous clinician at that time felt that there was a 
likelihood of asbestos-related lung disease.  The VA doctor 
stated that he was in disagreement with this finding.  It was 
reported that indications of exposure in the military was 
irrelevant in the view of the fact that there is no findings 
of asbestosis.  

The veteran was examined by a private examiner in July 2005.  
By way of history, the veteran reported removing paint and 
rust from vehicles while in the Army. He also reported an 
extensive occupational history after service involving 
exposure to chemicals, and sand, including work in the 
Merchant Marines and as a sandblaster, mechanic and railroad 
worker, among others.  The veteran was examined and X-rays 
and pulmonary function tests were administered.  The PFTs 
were normal.  The examiner diagnosed mild pulmonary 
asbestosis, based on the interstitial changes on X-ray and 
the exposure history.  

Upon review of the record, the Board finds that the 
preponderance of the evidence supports a finding that the 
appellant's claim for service connection for asbestosis must 
be denied.  First, there is no credible or convincing 
evidence of record which demonstrates that the veteran was 
exposed to asbestos in service, and the Board, therefore, 
concludes that the veteran was not exposed to asbestos in 
service.  His service records show that he was an electrician 
in the United States Army.  In this respect, the only 
evidence suggesting any in- service asbestos exposure 
consists entirely of the allegations made by the appellant.  
However, as a lay person, he is not competent to speak to 
matters requiring scientific expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has also considered the literature the veteran 
submitted on asbestosis.  However that literature, standing 
alone, does not discuss generic relationships with a degree 
of certainty which, under the facts of this case, serves to 
establish a link between the veteran's claimed disability and 
his service.  See Sacks v. West, 11 Vet. App. 314 (1998).  As 
such, it is of no probative value to the issue at hand.

The private opinions regarding inservice exposure have little 
probative value, since there is no indication that the 
service records or prior medical records were reviewed, and 
the opinions are based on the veteran's history only.   See, 
Grover v. West, 12 Vet. App. 109, 112 (1999). Bloom v. West, 
12 Vet. App. 185, 187 (1999).  As noted above, the veteran 
has noted exposure to asbestos associated with his post-
service occupational history and his Merchant Marine service.  
Given the veteran's significant, uncontroverted post-service 
occupational asbestos exposure and the relatively slight, but 
uncorroborated possible inservice exposure, (See McGinty v. 
Brown, 4 Vet. App. 428 (1993)), the Board concludes that the 
evidence does not support finding that the veteran has 
asbestosis caused, in whole or in part, by his reported in-
service exposure to asbestos.  

Secondly, the Board notes that there are physician statements 
of record diagnosing asbestosis, and findings by VA examiners 
that the veteran does not have asbestosis.  All findings were 
based on X-ray evidence and PFT's.  It is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in doing so, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  


There is some question whether the veteran has a current 
asbestosis disability.  The Board finds that the VA 
clinicians' findings are more probative on this matter than 
the private findings of asbestosis noted above, since the VA 
examiner was specifically instructed to comment on whether 
the veteran had asbestosis or any asbestos-related pulmonary 
disease.  He was also instructed that if such disease were 
found, to discuss any relationship with service.  The VA 
findings were based on complete examination of the veteran, 
including a review of the claims file, more detailed tests 
were used (that is, a CT scan as well as X-rays), and one 
examiner specifically reviewed the conflicting evidence then 
of record and disagreed with it.  Thus the Board finds that 
the weight of the evidence shows that veteran was not exposed 
to asbestos in service and that does not currently have 
asbestosis.   

Based on the above findings, service connection is not 
warranted. 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The issues on appeal were denied by the RO prior to the 
enactment of the current law.  As will be discussed, notice 
was subsequently sent prior to certification to the Board.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.   


There is no prejudice to the veteran in deciding the claim 
regarding new and material evidence now.  VA has satisfied 
its duty to notify and assist to the extent necessary to 
allow for a grant of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In October 2002, the Board sent a 
notice letter to the veteran regarding the claims for service 
connection.  The letter informed the veteran of what VA would 
do and what he needed to do including sending any evidence in 
his possession to VA.  Thus, the letter complied with 
Quartuccio.  Thus the requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield, Id.  The Board 
finds that the present adjudication of the issues on appeal 
will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the issues on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Also, the duty to assist the veteran has also been satisfied.  
The appellant has had a hearing, he has been examined and 
opinions have been rendered, and records have been obtained.  
He has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

New and material evidence having been added to the record 
since the last prior final denial of a claim of entitlement 
to service connection for hypertension, the claim is reopened 
and is granted only to this extent.  Service connection for 
hypertension, to include as due to exposure to herbicides is 
denied. 

Service connection for asbestosis is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


